Citation Nr: 1800028	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  10-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The increased rating issue on appeal was most recently additional development in March 2011.  Jurisdiction over the appeal was subsequently transferred to the VARO in Waco, Texas.

The Board notes that a May 2012 rating decision granted an increased 100 percent rating for PTSD effective from July 25, 2011, and that a September 2017 rating decision granted entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from December 11, 2007.  The Veteran was notified that the September 2017 decision was considered to be a complete resolution of his appeal as to that matter.  The issue on the title page is the only matter remaining for appellate review.


FINDINGS OF FACT

1.  The Veteran's PTSD prior to March 2011 was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, panic attacks less than weekly, chronic sleep impairment, or mild memory loss.



2.  Effective from March 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to March 2011 have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an increased 70 percent rating for PTSD effective from March 2011 have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in March 2011 for the purpose of securing updated VA treatment records and affording the Veteran a VA examination in October 2012 in October 2012.  VA treatment records have been obtained and a VA examination was conducted.  The Board finds that there was substantial compliance with the March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the 2011 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran contends that his PTSD was more severe than represented by the 30 percent rating that was assigned prior to July 25, 2011.  In statements and testimony in support of his claim he asserted that he was unable to work, had no friends, did not socialize, and was irritable with his spouse and children.  He reported he drank to self-medicate.  His claim for an increased rating and a TDIU was received by VA in May 2008.  In a July 2008 statement his spouse reported that he was easily angered and asserted that he was unable to work because of physical and emotional problems.  

The pertinent medical evidence of record shows that on VA examination in April 2007 the Veteran was found to tend to isolate himself socially, but that he was able to appropriately interact with others, meet family responsibilities, and meet work demands and responsibilities.  The examiner noted there was no impairment in thought process or communication and no evidence of current suicidal or homicidal ideation.  The Veteran was able to maintain personal hygiene and he had no significant memory loss or impairment.  No panic attacks were present.  There were periods of depressed mood, anxiety, and significant sleep impairment.  Diagnoses of PTSD and alcohol abuse in full remission secondary to PTSD were provided.  The current and previous GAF score was 55.  

VA treatment records dated in April 2008 noted the Veteran was currently in college as part of a VA Vocational, Rehabilitation, and Education (VRE) program studying computers.  The examiner provided a diagnosis of PTSD and a GAF score of 55.  A June 2008 report noted his symptoms had improved and that he denied any suicidal ideation within the past six months.  

VA examination in August 2008 noted the Veteran reported symptoms including loss of motivation, general feelings of lethargy, and being edging and irritable, anxious, and depressed three or four days per week.  He reported difficulty sleeping and intrusive thoughts daily.  He stated he had last worked in a retail store in December 2007 and reported having missed approximately 10 days of work due to mental health issues over his year and half of employment.  The examiner summarized his social functioning as tending to isolate himself, but that he did have the capacity to appropriately interact with others on a minimal basis.  A diagnosis of PTSD and a current GAF score of 50 were provided.  It was noted the Veteran was presently depressed and lacked motivation that would facilitate his being able to secure employment, but that he expressed the desire to have his own business.  He also had other considerable physical problems that affected his ability to work in many situations.  His present mental health concerns were noted to suggest that he could work where he was able to work alone with minimal public contact and minimal supervision.  

VA treatment records dated in March 2009 noted the Veteran reported having difficulty managing irritability and anger.  The examiner noted he was somewhat emotionally guarded and acknowledged feelings of hopelessness in the area of finances particularly.  His speech and thoughts were logical and coherent with congruent affect.  He denied any suicidal ideation at that time and denied any homicidal ideation.  

In September 2009, the Veteran reported being extremely exhausted as a result of taking night classes, but that he would only have morning classes during the next term.  The examiner noted he reported no increase in PTSD symptoms.  It was further noted that he demonstrated the ability to assert himself appropriately and to advocate for himself and his family.  A November 2009 report noted he was graduating the following month with a Bachelor's degree in computer science.  Subsequent treatment reports dated in February 2010, May 2010, and September 2010 noted he was doing well, that he was taking his medication, and that his depression was stable.

VA examination in August 2011 provided diagnoses of severe chronic PTSD, major depression, and alcohol abuse and assigned a GAF score of 40.  It was noted that the Veteran reported not having received any mental health treatment since 2010, but that he reported having had a suicide attempt five months earlier using sleeping pills and having received some treatment follow-up for the attempt.  The examiner noted that PTSD symptoms and functional impairment could not be distinguished from the other psychiatric disorders and identified associated symptoms including sleep disturbance, anhedonia, social isolation, concentration impairments, irritability, re-experiencing symptoms, physiological reactions, hyperarousal, guardedness, and suspiciousness.  It was further noted that the Veteran had experienced symptoms for a long time and that they had progressed considerably in the past five years since his last VA examination.  The examiner acknowledged that he had little treatment and expressed lack of hope in treatment, medication, and therapy.  His occupational and social impairment due to PTSD signs and symptoms were found to be total.  Pertinent symptoms were identified including an inability to tolerate frustration, to manage anger appropriately, to resolve conflict, or to inhibit reactivity to minor provocations that significantly impaired his ability to establish and maintain appropriate working relationships and/or work with the public.  Sadness, intrusive thoughts, suicidal ideation, low energy, hypervigilance, low frustration tolerance, dissociation, loss of interest, and irritability were further noted to impair his reliability, productivity, and efficiency in the work setting. 

Similar findings were provided upon VA examinations in October 2012 and July 2017.  The October 2012 examiner noted symptoms including depressed mood, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  

Based upon the evidence of record, the Board finds that prior to March 2011 the Veteran's service-connected PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, panic attacks less than weekly, chronic sleep impairment, or mild memory loss.  Although the evidence clearly demonstrates that upon examination in July 2011 and on subsequent examinations the Veteran's PTSD was found to be a total occupational and social impairment, the overall evidence prior to July 2011 demonstrates no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Significantly, VA treatment records dated prior to July 2011 demonstrated the Veteran denied increased PTSD symptoms in 2009 and 2010 and that he successfully completed a VRE program obtaining his Bachelor's degree in computer science in December 2009.  An August 2008 VA examiner noted symptoms including loss of motivation, general feelings of lethargy, and being edging and irritable, anxious, and depressed three or four days per week.  Subsequent VA treatment records dated in March 2009 noted he reported having difficulty managing irritability and anger, but that reports dated in September 2009, February 2010, May 2010, and September 2010 revealed that he was doing well with no increase in PTSD symptoms and that his depression was stable.  Further, as will be discussed below, there were no findings of suicidal ideation during this period.  The Veteran denied suicidal ideation in March 2009 and treatment records dated through September 2010 are silent with respect to such symptoms.  The Board finds the overall evidence of record to be persuasive and to warrant greater probative weight than the Veteran's statements concerning a more severe psychiatric impairment prior to March 2011.

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.  Here, the available VA medical reports are adequate and persuasive, and the evidence demonstrates that the assigned 30 percent rating is appropriate for the period at issue.  Therefore, entitlement to a rating in excess of 30 percent prior to March 2011 is not warranted.

The Board finds, however, that effective from March 2011 the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including suicidal ideation.  The July 2011 VA examiner's opinion is persuasive that his PTSD symptoms had progressed considerably in the past five years.  No specific symptom manifestations nor specific date of increased disability were identified.  However, the examiner noted that the Veteran's report of a suicide attempt five months earlier (i.e., March 2011) and found that his thinking had been adversely affected by symptoms including suicidal ideation.  There was no indication, however, that at the time of the March 2011 attempt nor at the July 2011 examination that the Veteran was considered to have demonstrated a danger of hurting himself or others such that it impacted his occupational and social impairment.  The Board finds that the credible report of a suicide attempt in March 2011 and the examiner's finding as to suicidal ideation to be persuasive that the Veteran's PTSD increased in severity in March 2011.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the actual effects of suicidal ideation on occupational and social situation must be considered to determine the severity of that symptom).  Therefore, an increased 70 percent rating, but no higher, is warranted effective from March 2011.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to March 2011 is denied.

Entitlement to an increased 70 percent rating for PTSD effective from March 2011 is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


